



COURT OF APPEAL FOR ONTARIO

CITATION: Salman v. Ipacs, 2019 ONCA 151

DATE: 20190227

DOCKET: C65836

Feldman, Brown and Miller JJ.A.

BETWEEN

Rawia Salman

Plaintiff (Appellant)

and

Robert Ipacs and Ipacs Law Office

Defendants (Respondents)

Rawia Salman, in person

Louis P. Covens, for the respondents

Heard: February 22, 2019

On appeal from the order of Justice David Broad of the Superior
    Court of Justice, dated August 9, 2018.

REASONS FOR DECISION

[1]

The appellant brought an action against the respondent lawyer and his
    law firm, alleging they were negligent in counselling her to accept an
    improvident settlement of a tort claim arising from a motor vehicle accident.

[2]

The action was dismissed on a motion for summary judgment. The motion
    judge found that the appellant was not coerced into settlement, and that the
    respondent lawyer explained to her his reasons for recommending the settlement
    before having her sign a release, and then had her sign a second release two
    weeks later after she expressed reservations. The motion judge found that the
    decision to recommend the settlement could not be assailed, and that based on
    the evidence before him, the settlement was far from improvident, but rather
    was favourable to the [appellant] and in her best interests.

[3]

Before this court, the appellant did not identify an error by the motion
    judge with respect to this issue.

[4]

The appellant also argued that the motion judge erred in not addressing
    her claim that the respondents were negligent in not reporting two other
    settlements (one from a slip and fall claim and one from a long term disability
    claim) to the Ontario Disability Support Program (ODSP). The failure to
    report, she argued, caused her to encounter problems with the ODSP, which required
    some effort on her part to correct.

[5]

The motion judge was unable to find, on the evidence before him, that
    what he referred to as the appellants encounters with the ODSP, resulted
    from any negligence on the part of the respondents. We see no error in this
    conclusion.

DISPOSITION

[6]

The appeal is dismissed. The respondents are entitled to costs of the appeal
    in the amount of $4,000, inclusive of HST and disbursements.

K. Feldman J.A.

David Brown J.A.

B.W. Miller J.A.


